           Case 2:20-cv-00001-APG-BNW Document 27 Filed 05/18/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***
      PATRICK HEEGEL,
4
                           Plaintiff,                      2:20-cv-00001-APG-BNW
5                                                          ORDER
      vs.
6     NEVADA PROPERTY 1 LLC, a Delaware
      limited liability company, doing business as
7
      THE COSMOPOLITAN OF LAS VEGAS,
8                           Defendants.
9           Before the Court is the Stipulation and Extend Early Neutral Evaluation Briefing (ECF NO. 26).
10          The parties request an extension of sixty days to submit the confidential statement and hold the
11   ENE. Id.
12          Accordingly,
13          IT IS HEREBY ORDERED that the Stipulation and Extend Early Neutral Evaluation Briefing
14   (ECF NO. 26) is GRANTED.
15          IT IS FURTHER ORDERED that the Early Neutral Evaluation Session scheduled for 10:00 a.m.,
16   May 29, 2020, is VACATED, and RESCHEDULED to 10:00 AM, August 3, 2020.
17          If a party prefers to appear by video conference, the party must notify chambers (702-464-5540)
18   of that decision by July 27, 2020. If a party is appearing by video conference, it is the responsibility of
19   that party to set-up and coordinate with chambers, the video conference for the ENE and that party must
20   be prepared to do a test run of the video conference on July 30, 2020.
21          The confidential statement is now due on July 27, 2020, at 4:00 PM. All else as stated in the
22   Orders (ECF Nos. 11 and 25) remain unchanged.
23          DATED this 18th day of May, 2020.
24                                                                _________________________
                                                                  CAM FERENBACH
25                                                                UNITED STATES MAGISTRATE JUDGE
